  Case 19-20140         Doc 33     Filed 02/14/20 Entered 02/14/20 14:56:37             Desc Main
                                     Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

IN RE:                                             §           CASE NO. 19-20140
                                                   §
TOSHA YVETTE MOORE                                 §
     701 n Cass St                                 §
     Jefferson, TX 75657                           §
     (xxx xx 9306)                                 §
                                                   §
DEBTOR                                             §           CHAPTER         13

                  OBJECTION OF NORTH EAST TEXAS CREDIT UNION TO
                    CONFIRMATION OF DEBTORS’ CHAPTER 13 PLAN

         COMES NOW North East Texas Credit Union ("Creditor") and files this Objection to

Confirmation of Debtor’s Amended Chapter 13 Plan and in support would show the Court as

follows:

         Debtor’s Plan should not be confirmed in that the value, as of the effective date of the plan,

of property to be distributed to the Creditor is less than the allowed amount of the Creditor’s claim,

contrary to the requirements of 11 U.S.C. §1325(a)(5). The value of the property which secures

Creditor’s claim is greater than the allowed claim. Pursuant to 11 U.S.C. §506(b), Creditor is entitled

to interest on its allowed claim and reasonable fees, costs and charges provided for under the loan

documents. Debtor’s Amended Plan fails to provide for interest to be paid on Creditor’s allowed

claim and makes no provision for the reasonable fees, costs and charges which Creditor has incurred

and is entitled to recover from Debtor.

                WHEREFORE, Creditor prays that the Court enter an order denying confirmation

of Debtor’s Amended Chapter 13 Plan and for such other and further relief as is just.
  Case 19-20140        Doc 33     Filed 02/14/20 Entered 02/14/20 14:56:37               Desc Main
                                    Document     Page 2 of 2



                                                Respectfully Submitted,

                                                MCNALLY & PATRICK L.L.P


                                        By:    /s/ Glen Patrick
                                                State Bar I.D. #15579500
                                                ATTORNEYS FOR NORTH EAST TEXAS
                                                CREDIT UNION
                                                100 E. Ferguson, Ste 400
                                                Tyler, Texas 75702
                                                Telephone No. 903/597-6301
                                                Facsimile No. 903/597-6302


                                   CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing was served either by
electronic means or by regular first class mail on all parties listed below and if by regular mail, then
by placing same in the care and custody of the United States Postal Service, postage prepaid, this
14th day of February, 2020.

                                           /s/ Glen Patrick




DEBTOR
Tosha Yvette Moore
701 N. Cass St.
Jefferson TX 75657

ATTORNEY FOR DEBTOR
Randy L. Tipton
8701 Bedford Euless Road, Ste 510
Hurst TX 76053

TRUSTEE:
Lloyd Kraus
Chapter 13 Trustee
110 North College Avenue, 12th Floor
Tyler, TX 75702
